Judgment and order affirmed, with costs. All concur, except Edgcomb, J., who dissents and votes for reversal on the law and for granting a new trial upon the ground that the trial court erred in not charging defendants’ request that neither defendant was under any obligation to erect signs advising of the installation of the asphalt plank and also defendants’ request that no higher duty rested upon the defendants in respect to the condition of the pavement and the asphalt plank than rested upon the State and its highway officials.